Citation Nr: 0501558	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to April 
1965.  Further, the record reflects he had additional service 
in the National Guard, which would have included various 
periods of inactive duty training and active duty for 
training (ACDUTRA).  He died in April 2001, and the appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claim.

The appellant provided testimony at a personal hearing 
conducted before personnel at the RO in January 2003, a 
transcript of which is of record.  Further, the issue of 
entitlement to nonservice-connected death pension benefits 
was raised at this hearing.  As it does not appear this issue 
was adjudicated below, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's death certificate reflects that he died in 
April 2001 due to cardiac arrest due to or as a consequence 
of abdominal aortic aneurysm.  Further, the certificate lists 
lymphoma as a significant condition which contributed to 
death but was not related to cause.

3.  At the time of his death, the veteran was service-
connected for status-post right ankle trauma with granulating 
skin ulcer, evaluated as noncompensable (zero percent 
disabling).

4.  The record does not reflect that the veteran served on 
active duty in the Republic of Vietnam, or that he was 
otherwise exposed to herbicides during military service to 
include as a member of the National Guard.

5.  No competent medical evidence is of record which links 
the cause of the veteran's death to his military service.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 101, 1310, 1312, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the record reflects that the RO did not send 
preadjudication notice to the appellant prior to the March 
2002 rating decision which denied her claim.  Nevertheless, 
as will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The RO sent correspondence to the appellant in June 2003 
which specifically informed her of the elements necessary to 
substantiate her claim, as well as what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for her to advise VA of or 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

Further, the appellant was provided with a copy of the 
appealed rating decision, the August 2002 Statement of the 
Case (SOC), as well as various Supplemental Statements of the 
Case (SSOCs), which provided her with notice of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claims.  In pertinent part, the October 2003 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
appellant and her representative have had the opportunity to 
present evidence and argument in support of this claim, to 
include at the January 2003 RO hearing.  However, it does not 
appear that the appellant has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, for the reasons stated below, the Board 
finds that the preponderance of the evidence is against the 
claim, and, as such, no additional development to include a 
medical opinion is warranted based on the facts of this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran died in April 2001.  His death 
certificate lists his immediate cause of death as cardiac 
arrest due to or as a consequence of abdominal aortic 
aneurysm.  Further, the certificate lists lymphoma as a 
significant condition which contributed to death but was not 
related to cause.

At the time of his death, the veteran was service-connected 
for status-post right ankle trauma with granulating skin 
ulcer, evaluated as noncompensable.  He had no other service-
connected disabilities, nor had he submitted a claim of 
service connection for abdominal aortic aneurysm and/or 
lymphoma during his lifetime.

The appellant has contended, to include at her January 2003 
hearing, that the veteran developed non-Hodgkin's lymphoma 
secondary to herbicide exposure which occurred during his 
service in the National Guard.  Since the lymphoma 
contributed to his death, she indicated that her claim should 
be allowed pursuant to the presumptive regulatory provisions 
regarding herbicide exposure.  In addition, she testified 
that several individuals with whom the veteran worked with in 
the National Guard also developed lymphoma.  Moreover, she 
testified that he was discharged from the National Guard due 
to his aortic aneurysm.

The veteran's service records do not reflect that he served 
on active duty in the Republic of Vietnam, or that he was 
otherwise exposed to herbicides during military service to 
include as a member of the National Guard.  Although his DD 
Form 214 for the March 1962 to April 1965 period reflects 
that he had foreign and/or overseas service, it indicates 
that this was service in United States Army, Europe 
(USAREUR).

The veteran's service medical records for his March 1962 to 
April 1965 period of active duty contain no findings 
indicative of an abdominal aortic aneurysm and/or lymphoma.

A May 1996 Medical Board Evaluation report reflects that it 
was recommended that the veteran be disqualified from 
National Guard service due to findings of abdominal aortic 
aneurysm, stable to slowly progressing, asymptomatic; 
uncontrolled hypertension; and lumbar disc degeneration, 
minimally symptomatic.  However, this report also indicates 
that the none of these conditions were incurred while the 
veteran was entitled to basic pay, that they all existed 
prior to service, and that none of them were permanently 
aggravated by service.  Further, the approximate date of 
origin for the abdominal aortic aneurysm was listed as 
February 1994.  The record also reflects that correspondence 
sent to the veteran in July 1996 informed him that he was not 
entitled to military disability compensation based on the 
findings of the Medical Evaluation Board because his medical 
disqualification was not determined to be service connected.  

Also on file are various medical records which reflect that 
the veteran received treatment for non-Hodgkin's lymphoma 
from 1999 until his death in April 2001.  However, no 
competent medical opinion is of record which links the cause 
of the veteran's death to his military service, to include 
the National Guard.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the record does not reflect 
that the veteran had any military service in the Republic of 
Vietnam.  Further, a thorough review of his service records, 
to include those from the National Guard, contains nothing to 
support a finding that he was otherwise exposed to 
herbicides.  As such, the Board must conclude that the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e) are 
not for application in the instant case.

The Board further notes that there are no findings indicative 
of lymphoma in the veteran's service medical records, to 
include the May 1996 Medical Evaluation Board report.  In 
fact, the first competent medical evidence of lymphoma 
appears to have been in 1999, several years after the veteran 
was discharged from the National Guard.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Moreover, there is no competent medical 
opinion which links the veteran's lymphoma to his military 
service, to include the National Guard.

The Board acknowledges that the May 1996 Medical Evaluation 
Board report did diagnose an abdominal aortic aneurysm, which 
was the underlying cause of the cardiac arrest which was the 
immediate cause of death.  However, this report also 
concluded that this disability was not incurred while the 
veteran was entitled to basic pay, that it existed prior to 
service, and that it was not permanently aggravated by 
service.  No competent medical opinion is of record which 
refutes this determination.  Nor is there competent medical 
evidence indicating that the cause of the veteran's death was 
otherwise due to an injury incurred during inactive duty 
training and/or a disease or injury incurred during a period 
of ACDUTRA.  

The Board also notes that the veteran's only service-
connected disability at the time of his death was status-post 
right ankle trauma with granulating skin ulcer, evaluated as 
noncompensable.  Nothing in the record indicates that this 
disability caused or materially contributed to the veteran's 
death.

In summary, the record reflects that the veteran died in 
April 2001 due to cardiac arrest due to or as a consequence 
of abdominal aortic aneurysm, with lymphoma listed as a 
significant condition which contributed to death but was not 
related to cause.  However, nothing indicates that any of the 
conditions listed as causing or contributing to the veteran's 
death were causally related to his military service, to 
include the National Guard.  In fact, the only competent 
medical opinion to address the etiology of the abdominal 
aortic aneurysm was the May 1996 Medical Evaluation Board, 
which concluded that it was not incurred while the veteran 
was entitled to basic pay, nor was it aggravated by service.  
Moreover, nothing indicates the veteran was exposed to 
herbicides during his military service, and, as such, he is 
not entitled to the benefit of the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309(e).  Consequently, the Board 
must conclude that the preponderance of the evidence is 
against the claim, and it must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

By this decision, the Board does not mean to convey any lack 
of sympathy toward the appellant regarding the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the Board has no choice but to deny the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


